Citation Nr: 0110073	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00-03 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to 
November 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  In a February 1987 rating decision, the RO determined 
that no new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.  

2.  Evidence added to the record since the February 1987 
rating decision includes evidence which is not redundant or 
cumulative of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim for service connection for a back disability.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156a (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that his current back 
disability is a result of a motor vehicle accident during 
service in 1979. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).  Service incurrence or aggravation of 
arthritis may be presumed if it is manifested to a 
compensable degree within a year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (2000). 

Generally, a claim which has been denied in an unappealed 
rating decision or unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104, 
7105 (West 1991).  The exception to this rule is 38 U.S.C.A. 
§ 5108 which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992).  The evidence 
which must be considered in determining whether there is a 
basis for reopening the claim is that evidence added to the 
record since the last disposition in which the claim was 
finally disallowed on any basis.  See Evans v. Brown, 9 Vet. 
App. 273, at 284 (1996).  

In a June 1982 decision, the Board denied entitlement to 
service connection for a back disability.  In reaching their 
determination, the Board concluded that any back disability 
noted during service was acute and transitory and resolved 
without any chronic low back pathology.  

The evidence of record at the time of the Board's June 1982 
decision included the veteran's service medical records and 
the report of a VA examination in June 1981.

The service medical records revealed that, in November 1979, 
the veteran complained of low back pain after a possible 
injury in a jeep.  On examination, muscle tenderness in the 
left lower lumbar area was noted; there were no spasms; 
straight leg raising was normal.  Range of motion was normal 
in all ranges, with pain on lateral rotation.  No diagnosis 
was rendered.  At an examination for service separation, no 
back disorder was reported.

At the VA examination in June 1981, the veteran had a well-
developed normal spine and contour; he was able to heel and 
toe walk without symptoms; range of motion was full, with no 
symptoms; he could ambulate well and quickly; and X-ray 
examination of the spine was negative.

In subsequent rating decisions, dated in July 1981, July 1986 
and February 1987, the RO determined that new and material 
evidence had not been submitted to reopen the veteran's 
claim, as the medical evidence did not demonstrate the 
presence of any current chronic low back disability.    

Evidence submitted since the February 1987 rating decision 
includes a VA computed topography scan of the lumbar spine, 
performed in February 1998, reflecting mild disc bulges and 
degenerative changes at L4-5 and L5-S1.  This report is not 
cumulative or redundant of the evidence previously of record.  
In addition, it is so significant that it must be considered 
to fairly decide the merits of the veteran's claim as it 
shows evidence of a current chronic low back disability.  
Accordingly, it is new and material and the claim is 
reopened.


ORDER

New and material evidence having been received, a claim of 
entitlement to service connection for a back disability is 
reopened. 

REMAND

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the veteran's claim was most 
recently considered by the RO, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), became law.  The VCAA eliminates the requirement that 
a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant. 

The VCAA provides for VA to arrange for a medical examination 
and opinion in certain circumstances. In the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A). 

The record reflects that the veteran has not undergone a VA 
examination in order to determine the etiology of his current 
back disability.  The Board finds that the VCAA requires that 
he be permitted an opportunity to undergo such an examination 
and this case will be remanded to the RO for that purpose.

In light of the foregoing, the case is REMANDED to the RO for 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and request 
the veteran to provide a copy of the 
outstanding medical records and 
otherwise comply with the notice 
provisions of the VCAA.

3.  Then, the RO should arrange for 
the veteran to undergo an 
examination by a physician with 
appropriate expertise to determine 
the nature and etiology any 
currently present back disability.  
All indicated tests or studies 
should be performed.  The claims 
file and a separate copy of this 
REMAND must be made available to and 
reviewed by the examiner.  The 
examiner should provide an opinion, 
based upon the examination results 
and a review of the pertinent 
medical records in the claims 
folder, as to whether it is at least 
as likely as not (a 50 percent or 
more likelihood) that any current 
back disability found on examination 
is etiologically related to the 
reported jeep accident in November 
1979 when the veteran was on active 
duty.  A rationale for all opinions 
expressed should be provided. 

4.  Thereafter, the RO should review 
the claims file and ensure that the 
above development has been conducted 
and completed in full.  The RO 
should then undertake any other 
action required to comply with the 
notice and duty to assist 
requirements of the VCAA.  Then, the 
RO should adjudicate the reopened 
claim for service connection for a 
back disability on the merits. 

5.  If the benefit sought on appeal 
is not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case 
to the appellant and his 
representative and they should be 
afforded an appropriate opportunity 
to respond. 

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the RO.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 



